11 So.3d 976 (2009)
Richard A. BLAKE, Sr., as Power of Attorney, etc., Petitioner,
v.
Deborah R. WAKS, as Personal Representative of the Estate of Marion Drabish, Respondent.
No. 3D09-980.
District Court of Appeal of Florida, Third District.
May 6, 2009.
*977 Selzer & Weiss and Scott A. Weiss, for petitioner.
Deborah R. Waks, for respondent.
Honorable Maria M. Korvick, in proper person.
Before SUAREZ and LAGOA, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
According to duly executed affidavits, in denying agreed motions to disburse the net proceeds of an intestate estate to the petitioner Blake, a genealogical researcher who had found and who held unchallenged powers of attorney from the previously unknown heirs of the decedent, see Morse v. Clark, 890 So.2d 496 (Fla. 5th DCA 2004) (recognizing party status of genealogical service holding assignments from heirs), the presiding probate division circuit judge volunteered the statement, among others, that she did not trust him to make the required distribution to his principals. This comment, based on nothing in the record or otherwise, well justified the petitioner's expressed belief that she was not impartial, and therefore required the granting of his application for her disqualification. See Grandview Palace Condo. Ass'n v. City of N. Bay Vill., 974 So.2d 1170 (Fla. 3d DCA 2008); Miami Dade Coll. v. Turnberry Invs., 979 So.2d 1211 (Fla. 3d DCA 2008).
Accordingly, the present petition for writ of prohibition, precluding the judge from presiding further in the case, is granted. We are certain that formal issuance of the writ will not be necessary.
Petition granted.